STRINGER, Judge.
Rogelio Sanders appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without prejudice to any right Sanders might have to file a motion to withdraw his plea pursuant to rule 3.850 and Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc). Be*281cause the time for Sanders to seek such relief expired during the pendency of this appeal, any motion filed within sixty days of the issuance of the mandate in this case shall be considered timely filed. See Finan v. State, 787 So.2d 64 (Fla. 2d DCA 2001).
Affirmed.
ALTENBERND and SALCINES, JJ., Concur.